Citation Nr: 1119838	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  09-37 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for memory loss.

2.  Entitlement to service connection for a traumatic brain injury.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel





INTRODUCTION

The Veteran served on active duty from May 1974 to May 1996. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the RO in Lincoln, Nebraska, which, in pertinent part, denied service connection for memory loss and a traumatic brain injury. 

The Board notes that the Veteran submitted additional evidence after this claim was last adjudicated by the RO and an October 2009 supplemental statement of the case (SSOC) issued.  Under 38 C.F.R. § 20.1304(c) (2010), any pertinent evidence accepted directly at the Board must be referred to the agency of original jurisdiction (AOJ) for initial review unless this procedural right is waived by the appellant.  Here, although the Veteran did not waive his right to initial review of this evidence by the AOJ, the evidence consists of VA treatment records dated from August 2009 to January 2011 which are negative for memory loss, a brain injury, or other cognitive impairment.  Thus, they are not pertinent to the Veteran's claims and have not been relied on in the Board's decision.  Accordingly, the Board may proceed with appellate review without prejudice to the Veteran. 

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.  


FINDINGS OF FACT

1.  The competent and credible evidence of record does not show that the Veteran has ever been diagnosed with memory loss or a cognitive disorder. 

2.  The competent and credible evidence of record does not show that the Veteran has ever been diagnosed with a traumatic brain injury.


CONCLUSIONS OF LAW

1.  Memory loss was not incurred in or aggravated by active service, nor may it be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2020); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2010).

2.  A traumatic brain injury was not incurred in or aggravated by active service, nor may it be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2020); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  See id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran.  Id.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  As discussed below, the Board finds that all duty to notify and assist requirements under the VCAA have been met. 

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006), the Court observed that a claim of entitlement to service connection consists of five elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  Compliance with the first Quartuccio element requires notice of these five elements.  See id. at 486. 

Here, prior to the initial rating decision in this matter, letters dated in November 2008 and December 2008 informed the Veteran of all five elements of service connection, gave examples of the types of evidence the Veteran could submit in support of his claim, and provided notice of the Veteran's and VA's respective responsibilities for obtaining such evidence.  Therefore, the Board concludes that the duty to notify has been satisfied. 

The VCAA further provides that VA has a duty to assist the veteran in the development of the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes assisting him in obtaining service treatment records and other pertinent treatment records, as well as providing an examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See id.

The Board concludes that the duty to assist has been satisfied.  The Veteran's service treatment records and examination reports, service personnel records, and VA medical records are in the file.  The Board notes that two service treatment records dated in September 1985 are in Spanish and have not been translated.  However, the Board finds it clear that they pertain to the Veteran's cervical spine, as the word "cervical" is used several times in both records, as well as the phrase "discos herniados" which is almost identical to "herniated discs" in English.  Moreover, there is repeated reference to disc locations such as C4-C5, and L3-L4 in these records which strongly indicate that these records pertain to treatment of the Veteran's spine.  Other service treatment records dated around this period, such as in October and November 1985, reflect that the Veteran reported neck pain, further confirming that the two records in Spanish pertain to the Veteran's cervical spine.  Thus, the Board finds it clear that the two service treatment records in Spanish pertain to treatment of the cervical spine and thus are not relevant to the present claims.  As such, the Board finds it would not be appropriate to remand these claims for translation of these two records.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  The Court has held that such remands are to be avoided.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

The Veteran has not identified any other outstanding records that he wanted VA to obtain or that he felt were relevant to the present claims.  The Board concludes that the duty to assist has been satisfied with respect to obtaining relevant evidence on the Veteran's behalf.  See 38 C.F.R. § 3.159(c).  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Here, the RO provided the Veteran with appropriate neurological and psychiatric examinations in January 2009.  The Board finds that these examinations are adequate for the purpose of making a decision on these claims.  In this regard, the examiners reviewed the claims file, interviewed and examined the Veteran, to include conducting appropriate testing of cognitive impairment, and provided a complete rationale for the opinions stated which are grounded in the Veteran's medical history and the clinical findings made on examination.  The Board notes that in the January 2009 VA neurological examination report, the examiner found that the Veteran was not cooperating with the cognitive testing.  Specifically, the Veteran stated that he had a headache and would not do well on the tests.  When the Veteran was asked to take medication to alleviate his headache, the Veteran declined.  The examiner found that the Veteran's performance on the cognitive tests were "very atypical" and indicated that he was feigning or exaggerating his symptoms.  The test results were also inconsistent with the Veteran's ability to take care of his activities of daily living independently.  Thus, the examiner concluded that the test results were not valid due to his "obvious underperformance."  Based on these invalid scores, the psychologist who examined the Veteran in the January 2009 VA psychiatric examination was unable to render a nexus opinion because it was not possible to tell whether the Veteran had any significant traumatic brain injury and/or memory loss. 

Although the Veteran's test results were considered invalid by the examiner and a nexus opinion could not be rendered, the Board finds that further examination is not warranted.  While VA has a duty to assist the Veteran in developing evidence pertinent to his claim, the Veteran also has a duty to assist and cooperate with VA in developing this evidence.  38 C.F.R. § 3.159(c).  See Wood v. Derwinski, 1 Vet. App. 190 (1991) (holding that the duty to assist is not a one-way street).  The Board finds it would not be appropriate to reschedule the Veteran for another examination when the Veteran himself did not cooperate in the examination initially provided.  See id.  Moreover, as discussed in more detail below, because the Veteran's extensive service treatment records and post-service treatment records, which include psychological evaluations, are negative for any indication of memory loss or cognitive impairment or a traumatic brain injury or residuals thereof, an examination is not required in order to make a decision on this claim.  See McLendon, 20 Vet. App. at 83 (holding that in order for a VA examination to be required, there must be evidence of a current disability).  Accordingly, the Board finds that VA's duty to assist with respect to furnishing a VA examination has been met, and that no prejudice exists.  See 38 C.F.R. §§ 3.159(c)(4); 3.326(a); McLendon, 20 Vet. App. at 83; Barr, 21 Vet. App. at 312. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

II. Service Connection

The Veteran contends that he is entitled to service connection for a traumatic brain injury and memory loss resulting from a head injury in service.  For the reasons that follow, the Board concludes that service connection is not warranted.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, service connection for other organic diseases of the nervous system may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307; 3.309(a).  This presumption is rebuttable by affirmative evidence to the contrary.  38 C.F.R. § 3.307(d). 

In order to establish service connection on a direct basis, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

In his November 2008 claim, the Veteran stated that he was seeking entitlement to service connection for memory loss resulting from injuring his head on numerous parachute landings.  The Veteran stated that he was "filing this condition under Traumatic Brain Injury [sic]."  

The Board acknowledges the Veteran's contention that he currently has memory loss and a traumatic brain injury caused by injuring his head during service.  In this regard, the Veteran is competent to testify as to matters within his experience and personal knowledge, such as his symptoms and medical history.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469- 71 (1994).  However, the Board finds that whether the Veteran currently has memory loss as a clinically diagnosable disorder or a traumatic brain injury, and whether such disabilities stem from head injuries in service, are determinations that are medically complex and cannot be made based on lay observation alone.  See id.  Thus, any opinion as to whether the Veteran currently has memory loss or a traumatic brain injury resulting from head injuries in service must be made by a person with appropriate medical expertise for such an opinion to be considered competent medical evidence.  See id.  

In this regard, competency is defined as a legal concept determining whether testimony may be heard and considered by the trier of fact.  Layno v, 6 Vet. App. at 469; accord Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  By contrast, the weight and credibility of testimony, as distinguished from its competency, is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Id.  Generally, lay testimony is not competent to prove that which would require specialized knowledge or training.  Layno, 6 Vet. App. at 470.  Here, because the Veteran, as a lay person, has not been shown to have the appropriate medical training or expertise, his opinion that he currently has clinically diagnosable memory loss or similar cognitive impairment, or a traumatic brain injury resulting from service, is not competent evidence and therefore will not be considered by the Board.  See id. at 470-71 (holding that a claimant's incompetent testimony must be excluded from consideration).; see also Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  As discussed below, the competent medical evidence is negative for findings of memory loss or a traumatic brain injury. 

While the Veteran does not have the appropriate medical expertise to provide a competent opinion as to whether he has memory loss as a clinical disability or a traumatic brain injury, the Board finds that he is competent to provide testimony as to the presence and history of his symptoms, as these are matters within the Veteran's first-hand experience.  See Washington, 19 Vet. App. at 368; Layno, 6 Vet. App. at 469-71.  In this regard, it is important to note that medical evidence is not required to establish a continuity of symptomatology and that a claimant's lay statements can be competent and sufficient to establish both the diagnosis and the etiology of a disability.  See Davidson, 581 F.3d at 1316.  

Here, the Veteran has never stated that he has experienced memory loss or other cognitive problems ever since his period of active service.  In his June 2009 NOD, the Veteran claimed that he "now" had a diagnosis of memory loss and a traumatic brain injury from "Dr. Hinkle" at the VA outpatient clinic in Lincoln, Nebraska.  The Veteran's VA treatment records are in the file and show treatment by a nurse practitioner with the last name of Hinkle.  These records reflect numerous diagnoses, but are negative for diagnoses or complaints of memory loss.  They also do not reflect that a brain injury or residuals thereof has been diagnosed.  Thus, the Board does not find it credible that the Veteran has been diagnosed with memory loss or a traumatic brain injury as it is inconsistent with the evidence of record.  See Caluza, 7 Vet. App. at 511; see also Robinette v. Brown, 8 Vet. App. 69, 77 (1995) (finding that the connection between what a physician said and the layman's account of what he purportedly said, filtered through a layman's sensibilities, is too attenuated and inherently unreliable to constitute medical evidence).  

The Veteran's service treatment records show that the Veteran did report injuring his head in active service and also show that the Veteran suffered from recurrent headaches.  The Board notes that service connection for headaches has already been established by a rating decision dated in January 2010.  However, the service treatment records are negative for diagnoses of brain trauma or cognitive impairment, to include memory loss.  Specifically, the service treatment records reflect that in October 1985 through December 1985 the Veteran was hospitalized for a sudden onset of chest and left upper extremity pain.  He was diagnosed, in pertinent part, with spondylosis of the cervical spine and radiculopathy involving the left upper extremity.  It was noted that in 1984 the Veteran had a tree landing from a parachute jump in which he injured his shoulder and back.  After a myelogram performed in December 1985, the Veteran experienced severe ongoing headaches.  He was diagnosed with a chronic headache secondary to chemical meningitis resulting from the myelogram. 

In April 1987, the Veteran reported a two-week history of headaches after hitting his head from landing after a parachute jump.  The Veteran had also been vomiting for the past twenty-four hours.  His head was found to be normal on examination and the Veteran was diagnosed with a vascular headache due to post-concussion syndrome.  Shortly thereafter, the Veteran was hospitalized from April 1987 to May 1987 for a three-day history of headaches and fever.  At this time, the Veteran reported severe headaches associated with nausea and vomiting.  A CAT scan of the brain was normal and a skull x-ray was negative.  The Veteran was diagnosed with a viral infection.  He continued to have headaches at the time of discharge. 

A May 1992 service examination report reflects that the Veteran had a history of a fractured neck in two places during a parachute jump in 1982.  The Veteran denied a history of head trauma and there was no mention of any cognitive impairment or brain trauma in this examination report.

The Veteran's January 1996 retirement examination also reflects that the Veteran denied a history of head injury and is negative for any indication of brain damage, memory loss, or other cognitive problems.  On clinical evaluation, the Veteran's head and neurologic system were found to be normal.  The Veteran was also not found to have any psychiatric problems. 

Accordingly, the Board finds that the Veteran's service treatment records are negative for memory loss, a traumatic brain injury, or other cognitive impairment.  

There is also no post-service medical evidence of memory loss or a traumatic brain injury.  When the Veteran established care with VA in March 2007, he made no mention of memory loss or other cognitive problems and no such problems were noted in a general examination.

At the September 2009 VA neurological examination performed in connection with this claim, the Veteran reported difficulties with memory.  It was noted that the Veteran was fully oriented to time, place, person, and situation and that his motor behavior was unremarkable.  Before cognitive testing was performed, the Veteran stated that he anticipated doing poorly on the tests because of a headache.  He was advised to take medication to alleviate the headache but the Veteran declined.  As discussed above, it was found that the Veteran's results were "very atypical," inconsistent with his ability to take care of activities of daily living independently, and it appeared that he was "feigning or exaggerating [his] symptoms."  The examiner concluded that because of the Veteran's "obvious underperformance on the tests given," and because he declined to treat his headache when advised to do so in order to get valid scores, the test results were not valid. 

At the January 2009 VA psychiatric examination, the Veteran reported that if he takes a test, he sometimes forgets things that he would have remembered in the past.  Also, at times he would go to another room at home in order to get something and then would forget why he was going to the other room or what he was going to do.  He stated that recently at work he was going to get a type of box but did not know what size box he should get.  He reported experiencing these memory issues two or three times per week.  On examination, the Veteran's thought process and content were unremarkable.  He misspelled "world" forward and had difficulty spelling it backward.  He also had difficulty with subtracting serial 7's.  The examiner found that the Veteran's remote memory, recent memory, and immediate memory was normal.  The examiner concluded that "[i]t is at least as likely as not that the veteran's TBI [traumatic brain injury] and memory loss, if there is any, is not related to [the] head injury and treatment noted in military service."  The examiner explained that due to the Veteran's invalid scores on cognitive testing discussed above, it was not possible to tell if there was any significant traumatic brain injury or memory loss.  The Board notes that although the examiner's phrase "[i]t is as least as likely as not that the veteran's TBI and memory loss . . . is not related to . . . military service" (emphasis added) is not couched in the language normally used to reflect VA's equipoise standard under 38 C.F.R. § 3.102, it is clear from the context of the examiner's opinion that the examiner found that that it was less likely than not that the Veteran had a traumatic brain injury and/or memory loss related to service because no such disabilities were found on examination. 

The Veteran's VA treatment records are negative for findings or diagnoses of memory loss or other cognitive disorders or a traumatic brain injury.  A September 2009 VA treatment record reflects a mental status evaluation in which no cognitive or memory disorders were noted.  

In carefully reviewing the evidence of record, the Board finds that the preponderance of the evidence is against service connection for either memory loss or a traumatic brain injury.  In this regard, although the Veteran injured his head during active service in April 1987 from a parachute jump, and perhaps on other occasions, as the Veteran states, there is no evidence of cognitive problems, to include memory loss, or a traumatic brain injury in the service treatment records and examination reports.  Indeed, a CAT scan of the brain performed shortly after the Veteran injured his head in April 1987 was normal and x-rays of the Veteran's skull showed no abnormalities.  Moreover, the January 1996 separation examination is negative for any indication of a cognitive disorder such as memory loss or a traumatic brain injury.  As discussed above, there is also no competent or credible post-service evidence of memory loss or a traumatic brain injury.  The Veteran has not claimed and there is no evidence suggesting any other residuals of a head injury in service apart from headaches, for which service connection for has already been established. 

Accordingly, the Board finds that there is no competent evidence of a current disability related to memory loss or a traumatic brain injury.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See 38 U.S.C.A. § 1110, 1131; Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In the absence of a current disability, service connection cannot be established for memory loss or a traumatic brain injury on either a direct or a presumptive basis.  See Shedden, 381 F.3d at 1166-67.

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claims.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for memory loss and a traumatic brain injury must be denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to service connection for memory loss is denied.

Entitlement to service connection for a traumatic brain injury is denied. 


REMAND

In a January 2011 letter, the Veteran's representative stated that he was submitting evidence in support of a claim of entitlement to TDIU "currently on appeal to [the Board]."  The letter is accompanied by VA treatment records.  Although there is no documentation in the claims file reflecting that a substantive appeal or earlier notice of disagreement (NOD) was submitted in response to the January 2010 rating decision denying entitlement to TDIU, the Board finds that this letter itself serves as a timely NOD.  In this regard, the letter clearly expresses desire for appellate review and thus impliedly expresses disagreement with the January 2010 rating decision.  See 38 C.F.R. § 20.201 (2010).  Moreover, it was submitted within one year of the January 2010 rating decision as the envelope it was sent in shows a postmark date of January 19, 2011.  See 38 C.F.R. § 20.305(a) (2010).  The Veteran received notice of the January 2011 rating decision on January 22, 2010.  Thus, the NOD was timely filed.  See 38 C.F.R. § 20.302 (2010).  Accordingly, the Board finds that the Veteran has submitted a timely NOD in response to the January 2010 rating decision denying entitlement to TDIU. 

Accordingly, the claim must be remanded so that the RO may provide the Veteran with a statement of the case (SOC) on the issue of entitlement to TDIU.  See 38 C.F.R. § 19.29 (2010); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16- 92).  However, the issue will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See 38 C.F.R. §§ 20.200, 20.202, 20.302 (2010); see also Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 Vet. App. at 130.

Accordingly, the issue of entitlement to TDIU is remanded for the following action:

Provide the Veteran with a SOC as to the issue of entitlement to TDIU.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of this issue to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).  If a timely substantive appeal is not filed, the claim should not be certified to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


